His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Plaintiff, as universal legatee of her deceased husband, brings this suit upon an open' account alleged to be due the deceased.
Defendant denies the account, or that he owed the deceased anything whatever, declaring that he settled with the latter sometime before his death for whatever, he then owed-him.
The account sued on was not proved, nor was any attempt made to prove it. On the other hand there is proof that defendant paid the deceased money not credited on the account, and defendant swears that the account sued on is not correct and that the payment made to the deceased was in full for everything he then owed him.
Under the circumstances the judgment herein, rejecting the plaintiff’s demand is correct.
Judgment affirmed.